DETAILED ACTION
This action is in response to the application filed 7/18/2021.
Claims 1-20 have been submitted for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11,069,250, hereinafter ‘250. Although the claims at issue are not identical, they are not patentably distinct from each other because as may be seen in the table below, each limitation of instant claim 1 is taught by claim 1 of ‘250:
Instant Claim 1					Claim 1 of ‘250
 A method for adaptive learning on an adaptive learning platform comprising: 

A method for forming an adaptive learning platform on an adaptive learning platform comprising: 
providing the adaptive learning platform comprising a backend system, the backend system includes a creation module, the creation module is configured to create a three-dimensional (3D) maze lesson including generating a maze framework of the 3D maze lesson based on a level input and a choice input, wherein 

providing the adaptive learning platform comprising a backend system, the backend system is configured to execute on a server to manage 3D lessons including 3D maze lessons for display on a user device, wherein the backend system includes a creation module, the creation module is configured to create a three-dimensional (3D) maze lesson,  wherein the creation module generates a maze framework of the 3D maze lesson based on a level input and a choice input, wherein
the maze framework includes x levels of nodes based on the level input and y number of choices at each node based on the choice input, wherein the nodes correspond to scenarios of the 3D maze lesson, 

the maze framework includes x levels of nodes based on the level input and y number of choices at each node based on the choice input,  wherein the nodes correspond to scenarios of the 3D maze lesson, 
a number of nodes at a level is equal to yi-1, where i is from 1 to x and is an ith level of the maze framework, where 1 is a highest level and x is a lowest level, 

a number of nodes at a level is equal to y.sup.i−1, where i is from 1 to x and is an i.sup.th level of the maze framework, where 1 is a highest level and x is a lowest level, 
a parent node of an ith level has y child nodes in a next level (ith + 1), wherein a path of the parent node to one of the y child nodes in the next level is based on one of y selected choices, 

a parent node of an i.sup.th level has y child nodes in a next level (i.sup.th+1), wherein a path of the parent node to one of the y child nodes in the next level is based on one of y selected choices, and
nodes having no child nodes correspond to termination nodes, and 

nodes having no child nodes correspond to termination nodes, and 

an analyzer module configured to perform analytics on a learner user's results after completion of the 3D maze lesson, wherein performing the analytics comprises retrieving a training session path of the learner user, wherein the training session path is based on selected choices and indicates a path taken by the learner user from the parent node in the i.sup.th level having y child nodes to one of the y child nodes in the next level (i.sup.th+1) until a termination node is reached, and comparing the learner user's training session path to an ideal session path to identify gaps, wherein a gap is identified when the learner user's selected choice is different from an ideal choice; and
updating a status of each node of the maze framework during creation of the 3D maze lesson to provide progress information; and 

providing a frontend system configured to execute on a user device, the frontend system includes a user interface to access various modules of the backend system, and wherein the user interface is configured to access the creation module for a trainer user to create a new 3D maze lesson.  

providing a frontend system, the frontend system is configured to execute on a user device, wherein the frontend system includes a user interface configured to display recommendations of other 3D lessons based on the analytics on the learner user's training results; creating a new 3D maze lesson by a trainer user accessing the creation module, wherein creating the new 3D maze lesson comprises generating a base structure of the maze framework based on an inputted level and choice input, displaying a maze map for navigation across the nodes of the maze framework, the maze map is configured to display information of the nodes, generating content with questions and choices for the nodes of the maze framework, generating final message content in the termination nodes of the maze framework, storing the new 3D maze lesson when completed as a private storage in the backend system, and publishing the new 3D maze lesson for other users to access by transferring the new 3D maze lesson from the backend system to a cloud storage; and wherein the creation module is configured to to modify the generated base structure by adding and deleting nodes from the maze framework, and update a status of each node of the maze framework before, during and after generating content for the each node of the maze framework, wherein the status of the nodes of the maze framework provides progress information of the new 3D maze lesson.


Regarding instant claim 2, claim 1 of ‘250 teaches the method of instant claim 1 as described above.  Claim 1 of ‘250 further teaches the limitations of instant claim 2 in “wherein creating the new 3D maze lesson comprises generating a base structure of the maze framework based on an inputted level and choice input, displaying a maze map for navigation across the nodes of the maze framework, the maze map is configured to display information of the nodes, generating content with questions and choices for the nodes of the maze framework, generating final message content in the termination nodes of the maze framework, storing the new 3D maze lesson when completed as a private storage in the backend system, and publishing the new 3D maze lesson for other users to access by transferring the new 3D maze lesson from the backend system to a cloud storage”.

Regarding instant claim 3, claim 1 of ‘250 teaches the method of instant claim 2 as described above.  Claim 1 of ‘250 further teaches the limitations of instant claim 3 in “and wherein the creation module is configured to to modify the generated base structure by adding and deleting nodes from the maze framework”

Regarding instant claim 4, claim 1 of ‘250 teaches the method of instant claim 3 as described above.  Claim 1 of ‘250 further teaches the limitations of instant claim 4 in “and wherein the creation module is configured to to modify the generated base structure by adding and deleting nodes from the maze framework, and update a status of each node of the maze framework before, during and after generating content for the each node of the maze framework, wherein the status of the nodes of the maze framework provides progress information of the new 3D maze lesson.”

	Regarding instant claims 5-7, claim 1 of ‘250 teaches the method of instant claim 4 as described above.  The limitations of instant claims 5-7 are taught by claims 2-4 of ‘250 respectively.

Regarding instant claim 8, claim 1 of ‘250 teaches the method of instant claim 1 as described above.  Claim 1 of ‘250 further teaches the limitations of instant claim 3 in “an analyzer module configured to perform analytics on a learner user's results after completion of the 3D maze lesson, wherein performing the analytics comprises retrieving a training session path of the learner user, wherein the training session path is based on selected choices and indicates a path taken by the learner user from the parent node in the i.sup.th level having y child nodes to one of the y child nodes in the next level (i.sup.th+1) until a termination node is reached, and comparing the learner user's training session path to an ideal session path to identify gaps, wherein a gap is identified when the learner user's selected choice is different from an ideal choice; and providing a frontend system, the frontend system is configured to execute on a user device, wherein the frontend system includes a user interface configured to display recommendations of other 3D lessons based on the analytics on the learner user's training results” combined with the limitations of claim 5 of ‘250.

Regarding instant claims 9-11, claim 1 of ‘250 teaches the method of instant claim 8 as described above.  The limitations of instant claims 9-11 are taught by claims 6-8 of ‘250 respectively.

	As per instant claim 12, claim 9 of ‘250 teaches instant claim 12 in a manner similar to instant claim 1 as described above.

	Regarding instant claim 13, claim 9 of ‘250 teaches the platform of claim 12 as described above.  The remaining limitations of instant claims 13 are substantially similar to those of instant claim 2 and are rejected using the same reasoning.

Regarding instant claim 14, claim 9 of ‘250 teaches the platform of claim 13 as described above.  The remaining limitations of instant claims 14 are substantially similar to those of instant claims 3 and 4 and are rejected using the same reasoning.

Regarding instant claims 15-20, claim 9 of ‘250 teaches the platform of claims 12 and 14 as described above.  The remaining limitations of instant claims 15-20 are substantially similar to those of instant claim 5 and 7-11 respectively and are rejected using the same reasoning.

Allowable Subject Matter
As the only rejections of the current claims are that of double patenting, the claims would be in condition for allowance should the double patenting rejections be overcome.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wasserman et al. (US 2013/0236870), online practice tool which discussing organizing lessons in a tree like structure.  See para [0038] and Fig. 2A.
Rosenberg (US 2015/0254214), See Fig. 2.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A DISTEFANO whose telephone number is (571)270-1644. The examiner can normally be reached Monday - Friday: 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 5712424088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGORY A. DISTEFANO/
Examiner
Art Unit 2175




					/WILLIAM L BASHORE/                                                                 Supervisory Patent Examiner, Art Unit 2175